DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the impedance decreasing when an object is sensed and increasing when the sensor is touched as in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figures 9 and 10 show graphs of the capacitance decreasing when an object approaches and increasing when the sensor is touched, capacitance is inversely related to impedance therefor if the capacitance decreases the impedance should increase when an object approaches.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Specification
The disclosure is objected to because of the following informalities: In paragraphs [191-205] the capacitance decreasing when an object approaches or the capacitance increasing when the sensor is touched is described. However, as noted with the drawing objections capacitance is inversely related to impedance. Claims 6, 17, and the rest of the description other than paragraph [191-205] details the impedance decreasing when an object approaches or impedance increasing when the sensor is touched.  
Paragraphs [195] and [196] describes figure 10 showing the capacitance decreasing however that appears to be shown in figure 9.
Figure 9 includes two parts of the figure showing a sensor with a window and a graph showing the capacitance decreasing.
In paragraph [203] describes figure 11 as touching the capacitance increase however that is show in figure 10.

Applicant is advised to check all figure numbers in the specification in order to make sure all figures described match the figure numbers within the drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 9, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 4 and 15 recites the limitation “the sensing layer is the elastic member”. It is unclear whether the sensing layer and the elastic member are the same or different parts of the invention. Claim 4 appears to be contradicting that of claim 3 within this context as claim 3 recites the sensor being located within the groove inside the elastic member while claim 4 appears to recite that the 

With regard to claim 9, the limitation “a ratio of an area of an upper surface of the sensing electrode to that of the substrate is in a range of 1% to 50%” is unclear. It is unclear what the term “that” means, specific structural language should be used e.g. “an area of an upper surface of the substrate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20160125565 hereinafter Choi) in view of Lee (KR 20140038664 A hereinafter Lee).

With regard to claim 1, Choi teaches
An object detection sensor comprising: 
a sensing layer (130) including a binder (see annotated figure below) and a carbon micro-coil (131) in the binder; and a plurality of sensing electrodes (121, 122) disposed in the sensing layer (130), that in the sensing layer an impedance value is changed (Choi teaches a proximity detection based on a change in capacitance value in page 5, as when capacitance changes the impedance changes as well, the impedance value in Choi would change with the change in capacitance value) as an object approaches a pre-set sensing region.

    PNG
    media_image1.png
    370
    296
    media_image1.png
    Greyscale

Choi does not teach the binder being a resin 

However, Lee teaches a binder (200) being made of resin (as further taught on page 2) for containing micro-coils (310)

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the resin binder of Lee because resin was a known suitable binder material for micro-coils and it has been held that selecting a known material based on its suitability for its intended use would be obvious to one of ordinary skill in the art (See MPEP 2144.07).

Claim 2-5, 7-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Lee, and Stockschlager (US20120085029 hereinafter Stockschlager).
With regard to claim 2, Choi teaches
a substrate (110) on which the sensing layer (130) and the sensing electrode (121, 122) are disposed; 
Choi does not teach a protective layer 

However Stockschlager teaches a protective layer (60). Member (60) is an enclosed member having a hollow (70) for receiving sensor (66, 72) and as such member (60) protects sensor (66,72).

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee, to have the protective layer of Stockschlager, because enclosing a sensor in a protective layer provided the known benefit of reducing damage to the sensor and the arrangement of Stockschlager provides an additional market in vehicle doors for the sensor of Choi.

With regard to claim 3, Choi does not teach the elastic member
However Stockschlager teaches

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee, to have the elastic member of Stockschlager, because the elastic member arrangement of Stockschlager provides an additional market in vehicle doors for the proximity sensor of Choi.


With regard to claim 4 as best understood,
The resin of Lee includes rubber resin and when provided to the sensor of Choi with the sensor being located inside the elastic member as in Stockschlager, the rubber resin with embedded micro-coils would be located inside the rubber elastic member.

With regard to claim 5, Choi teaches
the sensing electrode (121, 122) includes a copper wire (figures 3a,3b and page 8) inserted into the sensing layer.


With regard to claim 7, Choi teaches that



With regard to claim 8, Choi does not teach
a thickness of the sensing layer is in a range of 100 μM to 20 mm 

	Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the sensor to be useful- i.e. too small a sensor would be difficult to handle during assembly and too large a sensor would not fit within the seal portion of the window frame when provided with the window frame use of Stockschlager. It would have been obvious to one of ordinary skill to select or at least try the 100μM to 20mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).


With regard to claim 9, Choi teaches
a ratio of an area of an upper surface of the sensing electrode (121, 122) to that of the substrate (110) is in a range of 1% to 50% (figure 3a, 3b).

Examiner notes that although the drawings are not to scale, the broad range claimed –i.e. 1% to 50% is still encompassed by the proportions shown even if the scale is off a small amount. While it appears that the drawings disclose the claimed range, it is not specifically stated. Nevertheless it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

With regard to claim 10
That it’s sensing electrode (121, 122) has a thickness in a range of 25 μM to 2 mm.

Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the electrode to be useful- i.e. too small a electrode would make the sensor less effective as it would limit the proximity range and too large a electrode would make the sensor too large to fit within the seal portion of the window frame when provided with the window frame use of Stockschlager. It would have been obvious to one of ordinary skill to select or at least try the 25 μM to 2 mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover 

	

With regard to claim 11, Choi teaches
the sensing electrode (121, 122) is in plural and includes a first partition wall portion (150) disposed on the substrate (110) and surrounding one of the plurality of sensing electrodes (121, 122) and a second partition wall portion (150) disposed on the substrate (110) and surrounding the other one of the plurality of sensing electrodes (121, 122)
Choi does not teach
wherein the sensing layer includes a first sensing layer disposed in the first partition wall portion and a second sensing layer disposed in the second partition wall portion and physically separated from the first sensing layer.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee and the elastic member of Stockschlager, to have two separated sensing layers because separating the sensing layers allow for an equally effective sensor with lower material cost as less sensing layer material will be used. (See MPEP 2144.04 VI. C)

With regard to claim 12, Choi teaches 
a sensing layer (130) including a binder (see annotated figure below) and a carbon micro-coil (131) in the binder; and a plurality of sensing electrodes (121, 122) disposed in the sensing layer (130), that in the sensing layer an impedance value is changed (Choi teaches a proximity detection based on a change in capacitance value in page 5, as when capacitance changes the impedance changes as well, the impedance value in Choi would change with the change in capacitance value) as an object approaches a pre-set sensing region.
However Choi does not teach the use of a sensor in a vehicle or the binder being resin
A sensor or safety devoce in a vehicle is taught in Stockschlager
a door body (6); a window (8) disposed in the door body (6); and a sensor (66, 72) disposed on the door body (6) for sensing an object existing on an opening and closing path of the window

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the sensor used in a vehicle of Stockschlager, because the vehicle arrangement of Stockschlager provides an additional market in vehicle doors for the proximity sensor of Choi.



It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the resin binder of Lee because resin was a known suitable binder material for micro-coils and it has been held that selecting a known material based on its suitability for its intended use would be obvious to one of ordinary skill in the art (See MPEP 2144.07).

With regard to claim 13, Choi teaches
the sensor further includes a substrate (110) on an upper surface of which the sensing layer (130) and the sensing electrode (121, 122) are disposed, and a protective layer surrounding the substrate (110), the sensing layer (130), and the sensing electrode (121, 122).

With regard to claim 14, Stockschlager teaches
the sensor (66, 72) is inserted into an insertion groove (70) of the elastic member (60).


With regard to claim 15 as best understood,


With regard to claim 16, Choi teaches
the sensing electrode (121, 122) includes a copper wire (figures 3a,3b and page 8) inserted into the sensing layer.

With regard to claim 19, Choi teaches that
the carbon micro- coil (131) is disposed in the sensing layer (130) in a content of 2% (page 8) and
a ratio of an area of an upper surface of the sensing electrode (121, 122) to that of the substrate (110) is in a range of 1% to 50% (figure 3a, 3b).

Examiner notes that although the drawings are not to scale, the broad range claimed –i.e. 1% to 50% is still encompassed by the proportions shown even if the scale is off a small amount and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

Choi does not teach


	Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the sensor to be useful- i.e. too small a sensor would be difficult to handle during assembly and too large a sensor would not fit within the seal portion of the window frame when provided with the window frame use of Stockschlager. It would have been obvious to one of ordinary skill to select or at least try the 100μM to 20mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).


With regard to claim 20, Choi teaches
the sensing electrode (121, 122) is in plural and includes a first partition wall portion (150) disposed on the substrate (110) and surrounding one of the plurality of sensing electrodes (121, 122) and a second partition wall portion (150) disposed on the substrate (110) and surrounding the other one of the plurality of sensing electrodes (121, 122)
Choi does not teach


	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee and the elastic member of Stockschlager, to have two separated sensing layers because separating the sensing layers allow for an equally effective sensor with lower material cost as less sensing layer material will be used. (See MPEP 2144.04 VI. C)

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Choi teaches the capacitance decreasing as an object approaches as shown in figure 6a-6c. As impedance is inversely related to capacitance Choi teaches away from the claimed impedance decreasing as an object approaches.
Claim 18 is objected to base on its dependency from claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/DANIEL ALVAREZ/          Examiner, Art Unit 3637                                                                                                                                                                                              /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637